NUMBERS 13-15-00005-CR, 13-15-00006-CR,
                             & 13-15-00007-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JUAN JOE CANO,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 130th District Court
                       of Matagorda County, Texas.



                                      ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is before the Court on appellant’s motion to supplement the reporter’s

record. Appellant requests that this Court direct the Matagorda County District Clerk to

release Defendant’s Exhibit One, a video of the crime scene and two still photographs, to

the court reporter and have the court reporter make a supplemental reporter’s record
containing that data and forward it to this Court for filing. We GRANT appellant’s motion

and direct the Matagorda County District Clerk to release Defendant’s Exhibit One, a

video of the crime scene and two still photographs, to the court reporter. We further

direct the court reporter to prepare and file a supplemental reporter’s record containing

that data and forward it to this Court for filing within two weeks from the date of this order.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
14th day of July, 2015.




                                              2